DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the 
first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/05/2021 has been entered.

Status of Claims
Claims 1, 3-12 and 14-15 are pending.  Claims 1, 3, 12 and 14 have been amended.  Claims 2 and have been canceled.  

Response to Arguments
Applicant’s arguments filed 04/05/2021, have been fully considered, but upon further consideration are now moot due to a new ground(s) of rejection is made over Moshfeghi US 2011/0156640 in view of Noh, Jin Won WO 2017/014464, Shelton, IV et al. US 2017/0202607 and Lee et al. US 2015/0338469.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 5-12 and 14-15 rejected under 35 U.S.C. 103 as being unpatentable over Moshfeghi US 2011/0156640 in view of Noh, Jin Won WO 2017/014464, Shelton, IV et al. US 2017/0202607 and Lee et al. US 2015/0338469.  US 2018/0212475 used as translation for WO 2017/014464. 

Regarding claim 1, Moshfeghi teaches:
A transmitter used in a wireless charging system, (Fig 22)
the transmitter comprising:

at least one phase locked loop (PLL) configured to output a power signal; (Fig 13 #1320 PLL”)

a first antenna (Fig 21 RF antenna; Par 0144 “the coil and the RF antennas as elements.” Par 0144 “have two different elements”) configured to transmit the power signal  (Par 0144 “RF is used for charging”)

a second antenna (Fig 21 #2120; Par 0144 “the coil and the RF antennas as elements.” Par 0144 “have two different elements”) configured to transmit the power signal to the at least one receiver in one of a magnetic resonance scheme and a magnetic induction scheme; (Par 0144 “induction for charging”) 

a controller configured to selectively drive at least one of the first and second antennas.  
 (Fig 21 Processor; Par 0144 “select one over the other.”…..“selection of induction or RF depends on the configuration of the slaves as to which ones have induction, antenna or both.”)

wherein the controller selectively drives at least one of the first and second antennas (Par 0126 “the process activates (at 1510) some or all of master coils in order to transmit maximum induction power to the slave's coils”) based on information received from the at least one receiver (Par 0126 “the process receives (at 1515) information regarding the amount of power each slave coil receives.”), 

wherein the information includes charging pattern information (coil pattern is information for charging (i.e. charging pattern). Par 0126 “process 1500 receives (at 1505) the slave's coil pattern.”) about whether the at least one receiver has mainly used the RF scheme (determination of only RF can be communicated with information from slave device wherein RF would mainly be used if only used. Par 0144 “communicating with a group of antennas then the selection of induction or RF depends on the configuration of the slaves as to which ones have induction, antenna or both”), and 

if the at least one receiver has mainly used the RF scheme, the controller drives the first antenna using the RF scheme among the first and second antennas (If only RF scheme is capable to charge slave device it is therefore mainly used wherein slave device can communicate mode of induction or RF and the master device drives coils using RF scheme to charge slave device. Par 0144 “depends on the slave and whether it has each element for induction and RF antenna. If the master is charging and communicating with a group of antennas then the selection of induction or RF depends on the configuration of the slaves as to which ones have induction, antenna or both.”)

Even though Moshfeghi teaches the other of the first antenna and second antenna are selectively connected to the PLL by the controller (Fig 13 the PLL 1320 is connected selectively to a coil by a multiplexer 1315; Par 0122 “FIG. 13 conceptually illustrates a master in some embodiments with coils 1310 that have the same frequency and a multiplexer 1315 to activate coils at different times. The PLL 1320 in some embodiments also change the frequency if the master wants to have both frequency and time hopping.”).
Moshfeghi does not explicitly teach:
wherein one of the first antenna and second antenna are kept connected at all times and the other of the first antenna and second antenna are selectively connected by the controller.  
Noh teaches:
(Fig 1, 2 and 3 # 112) are kept connected (in Fig 1, 2 and 3 the line at terminal/node/point of contact S12 and S22 are never broken keeping antenna 112 connected at all times. see Par 0064 “The contact S12 may be connected to one side of the first antenna 112. That is, the contact S12 may be connected to one side of the first antenna 112 and the first wireless power module 14 coupled with the first antenna 112” and Par 0066 “The contact S22 may be connected to the other side of the first antenna 112. That is, the contact S22 may be connected to the other side of the first antenna 112 and the first wireless module 14 coupled with the first antenna 112”, having same output of power transmission function. Fig 7 #14; Par 0064 and 0066 first wireless module par 0103 “The first wireless power module 14 may perform the wireless power transmission”) at all times (Fig 1 #S12 S22 to 112) and the other of the first antenna and second antenna are selectively connected by the controller (antenna 114 is the other antenna that is selectively connected to 14. Fig 3 # 114 C1, C2, S12 and S22; Par 0071 “the first switch 122 may to connect the common contact C1 and the contact S12, while the second switch 124 may to connect the common contact C2 and the contact S22” and Par 0072 “the first antenna 112 and the second antenna 114 may be connected in parallel and operate as like one antenna.”).
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify first and second antenna taught by Moshfeghi to have kept connected  and be selectively connected taught by Noh for the purpose of improving transmission range. (Refer to par 0011)
Even though Moshfeghi teaches the other of the first antenna and second antenna are selectively connected to the PLL by the controller as noted above and Noh teaches one of the 
The combined teachings of Moshfeghi and Noh do not teach:
one of the first antenna and second antenna are kept connected to the at least one PLL and the other of the first antenna and second antenna are selectively connected to the PLL.
Shelton teaches:
a driving circuit is a Phase locked loop. (Par 0181 “a drive circuit 308 (PLL)”)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify a first wireless power module that is a drive circuit that is connect to a first antenna at all times and selectively connects to a second antenna taught by the combined teachings Moshfeghi and Noh to be a phase looked loop taught by Shelton for the purpose of improving and smoothing out the transmission wave (Refer to par 0185) and since it has been held that the simple substitution of one known element for another to obtain predictable results is obvious. Agrizap, Inc. v. Woodstream Corp., 520 F.3d 1337, 86 USPQ2d 1110 (Fed. Cir. 2008).

Even though Moshfeghi teaches:
wherein the information includes charging pattern information about whether the at least one receiver has mainly used the RF scheme as noted above.
Moshfeghi does not explicitly teach:

Lee teaches:
wherein the information includes charging pattern information about whether the at least one receiver has mainly used a scheme in the past.  (Information of a charging scheme to charge is history of charging method being history/past information of charging. Par 0130 “the control module 130 determines charging probability of an electronic device, based on charging history (e.g., a charging pattern).”; Par 0078 “the charging history may include at least one of a charging position, charging execution time, a charging iteration count (e.g., an iterative count), a charging date, or a charging method”; Par 0108 “The wireless charging method may include, for example, a magnetic resonance method, a magnetic induction method or an electromagnetic method”)

Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify information about whether the at least one receiver has mainly used the RF scheme taught by Moshfeghi to be the charging pattern information of a scheme in the past taught by Lee for the purpose of producing charge related information. (Refer to Par 0130-0132)

Regarding claim 3, Moshfeghi teaches:
wherein the information received from the at least one receiver includes at least one of 
information about a wireless charging scheme of the at least one receiver, 
information about a distance between the transmitter and the at least one receiver, 

information about charging power of the at least one receiver
information about a required charging time of the at least one receiver. 
(Par 0144 “configuration of the slaves as to which ones have induction, antenna or both”; Par 0144 “So distance is used to select one mode”; Par 0121 “If a coil at position P at time t has frequency f then it can be represented by (f, t, P). Frequency hopping is a method where each coil in the matrix of coils is driven by a different frequency f at different time periods”; Par 0097 “the slave also sends status information to the master such as "I am this device", "I have data", "I need to be charged", "My battery level is 50%", etc.”)

Regarding claim 5, Moshfeghi teaches:
a communication antenna configured to receive the information from the at least one receiver.   (Fig 7 #725)

  Regarding claim 6, Moshfeghi teaches:
wherein the controller periodically alternately drives at least one of the first and second antennas based on information periodically received from the at least one receiver.  (Fig 21 Processor; Par 0144 “select one over the other.”…..“selection of induction or RF depends on the configuration of the slaves as to which ones have induction, antenna or both.”)

  Regarding claim 7, Moshfeghi teaches:
(Fig 21 Processor; Par 0144 “select one over the other.”…..“selection of induction or RF depends on the configuration of the slaves as to which ones have induction, antenna or both.”) based on control information preset with time.  (Par 0074 “provide their identifying information and register themselves in a slave information database. In some embodiments, the master has access to a slave information database that includes an authorized list. This database is locally stored 125 on the master 115”)

Regarding claim 8, Moshfeghi teaches:
wherein the controller selectively drives one of the first and second antennas such that charging power of the at least one receiver is maximized.   (Par 0116 “change their beam steering and other system parameters such that they maximize power transfer to a single slave or a plurality of slaves.”)

  Regarding claim 9, Moshfeghi teaches:
wherein the at least one PLL includes a plurality of PLLs that correspond to the first and second antennas, respectively.  
 (Fig 11 #PL)

  Regarding claim 10, Moshfeghi teaches:
wherein the first and second antennas share the at least one PLL with each other.  
 (Fig 13 #1320 #1310’s)

  Regarding claim 11, Moshfeghi teaches:
at least one power amplifier arranged between the at least one PLL and the first and second antennas to amplify the power signal transmitted from the at least one PLL.  
(Fig13 PA between #1320 and #1310)

Regarding claim 12, Moshfeghi teaches:
A wireless charging system (Fig 22)
 comprising: 

at least one transmitter; (Fig 22 #2215)
at least one receiver (Fig 22 #2205) wirelessly charged by the at least one transmitter, 
wherein the at least one transmitter comprises: 

at least one phase locked loop (PLL) configured to output a power signal; (Fig 13 #1320”)

a first antenna (Fig 21 RF antenna; Par 0144 “the coil and the RF antennas as elements.” Par 0144 “have two different elements”) configured to transmit the power signal transmitted from the at least one PLL to at least one receiver in an RF scheme; (Par 0144 “RF is used for charging”)

(Fig 21 #2120; Par 0144 “the coil and the RF antennas as elements.” Par 0144 “have two different elements”) configured to transmit the power signal to the at least one receiver in one of a magnetic resonance scheme and a magnetic induction scheme; (Par 0144 “induction for charging”) 

a controller configured to selectively drive at least one of the first and second antennas.  
 (Fig 21 Processor; Par 0144 “select one over the other.”…..“selection of induction or RF depends on the configuration of the slaves as to which ones have induction, antenna or both.”)
Even though Moshfeghi teaches the other of the first antenna and second antenna are selectively connected to the PLL by the controller (Fig 13 the PLL 1320 is connected selectively to a coil by a multiplexer 1315; Par 0122 “FIG. 13 conceptually illustrates a master in some embodiments with coils 1310 that have the same frequency and a multiplexer 1315 to activate coils at different times. The PLL 1320 in some embodiments also change the frequency if the master wants to have both frequency and time hopping.”).
Moshfeghi does not explicitly teach:
wherein one of the first antenna and second antenna are kept connected at all times and the other of the first antenna and second antenna are selectively connected by the controller.  
Noh teaches:
wherein one of the first antenna and second antenna (Fig 1, 2 and 3 # 112) are kept connected (in Fig 1, 2 and 3 the line at terminal/node/point of contact S12 and S22 are never broken keeping antenna 112 connected at all times. see Par 0064 “The contact S12 may be connected to one side of the first antenna 112. That is, the contact S12 may be connected to one side of the first antenna 112 and the first wireless power module 14 coupled with the first antenna 112” and Par 0066 “The contact S22 may be connected to the other side of the first antenna 112. That is, the contact S22 may be connected to the other side of the first antenna 112 and the first wireless module 14 coupled with the first antenna 112”, having same output of power transmission function. Fig 7 #14; Par 0064 and 0066 first wireless module par 0103 “The first wireless power module 14 may perform the wireless power transmission”) at all times (Fig 1 #S12 S22 to 112) and the other of the first antenna and second antenna are selectively connected by the controller (antenna 114 is the other antenna that is selectively connected to 14. Fig 3 # 114 C1, C2, S12 and S22; Par 0071 “the first switch 122 may to connect the common contact C1 and the contact S12, while the second switch 124 may to connect the common contact C2 and the contact S22” and Par 0072 “the first antenna 112 and the second antenna 114 may be connected in parallel and operate as like one antenna.”).
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify first and second antenna taught by Moshfeghi to have kept connected  and be selectively connected taught by Noh for the purpose of improving transmission range. (Refer to par 0011)
Even though Moshfeghi teaches the other of the first antenna and second antenna are selectively connected to the PLL by the controller as noted above and Noh teaches one of the first antenna and second antenna are kept connected at all times and the other of the first antenna and second antenna are selectively connected by the controller as noted above, wherein the antennas are connected to a first wireless power module driving the antennas.
The combined teachings of Moshfeghi and Noh do not teach:

Shelton teaches:
a driving circuit is a Phase locked loop. (Par 0181 “a drive circuit 308 (PLL)”)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify a first wireless power module that is a drive circuit that is connect to a first antenna at all times and selectively connects to a second antenna taught by the combined teachings Moshfeghi and Noh to be a phase looked loop taught by Shelton for the purpose of improving and smoothing out the transmission wave (Refer to par 0185) and since it has been held that the simple substitution of one known element for another to obtain predictable results is obvious. Agrizap, Inc. v. Woodstream Corp., 520 F.3d 1337, 86 USPQ2d 1110 (Fed. Cir. 2008).

Even though Moshfeghi teaches:
wherein the controller selectively drives at least one of the first and second antennas (Par 0126 “the process activates (at 1510) some or all of master coils in order to transmit maximum induction power to the slave's coils”) based on information received from the at least one receiver (Par 0126 “the process receives (at 1515) information regarding the amount of power each slave coil receives.”), 
wherein the information includes charging pattern information (coil pattern is information for charging (i.e. charging pattern). Par 0126 “process 1500 receives (at 1505) the slave's coil pattern.”) about whether the at least one receiver has mainly used the RF scheme,
Communicates mode of induction or RF if only RF then RF scheme will be used to charge slave/receiver device riving coils to do so. Par 0144 “depends on the slave and whether it has each element for induction and RF antenna. If the master is charging and communicating with a group of antennas then the selection of induction or RF depends on the configuration of the slaves as to which ones have induction, antenna or both.”)
Moshfeghi does not explicitly teach:
wherein the information includes charging pattern information about whether the at least one receiver has mainly used the RF scheme in the past.
Lee teaches:
wherein the information includes charging pattern information about whether the at least one receiver has mainly used a scheme in the past.  (Information of a charging scheme to charge is history of charging method being history/past information of charging. Par 0130 “the control module 130 determines charging probability of an electronic device, based on charging history (e.g., a charging pattern).”; Par 0078 “the charging history may include at least one of a charging position, charging execution time, a charging iteration count (e.g., an iterative count), a charging date, or a charging method”; Par 0108 “The wireless charging method may include, for example, a magnetic resonance method, a magnetic induction method or an electromagnetic method”)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the information includes charging pattern information about whether the at least one receiver has mainly used the RF scheme taught by Moshfeghi to be the scheme in the past taught by Lee for the purpose of producing charge related information. (Refer to Par 0130-0132)

Regarding claim 14, Moshfeghi teaches:
wherein the information received from the at least one receiver includes at least one of 
information about a wireless charging scheme of the at least one receiver, 
information about a distance between the transmitter and the at least one receiver, 
information about a location of the at least one receiver, 
information about charging power of the at least one receiver
information about a required charging time of the at least one receiver,
 (Par 0144 “configuration of the slaves as to which ones have induction, antenna or both”; Par 0144 “So distance is used to select one mode”; Par 0121 “If a coil at position P at time t has frequency f then it can be represented by (f, t, P). Frequency hopping is a method where each coil in the matrix of coils is driven by a different frequency f at different time periods”; Par 0097 “the slave also sends status information to the master such as "I am this device", "I have data", "I need to be charged", "My battery level is 50%", etc.”)

  Regarding claim 15, Moshfeghi teaches:
wherein the controller selectively drives at least one of the first and second antennas (Fig 21 Processor; Par 0144 “select one over the other.”…..“selection of induction or RF depends on the configuration of the slaves as to which ones have induction, antenna or both.”) based on control information preset with time.  (Par 0074 “provide their identifying information and register themselves in a slave information database. In some embodiments, the master has access to a slave information database that includes an authorized list. This database is locally stored 125 on the master 115”)

Claim 4 rejected under 35 U.S.C. 103 as being unpatentable over Moshfeghi US 2011/0156640 in view of Noh, Jin Won WO 2017/014464, Shelton, IV et al. US 2017/0202607 and Lee et al. US 2015/0338469 as applied to claim 3 above, and further in view of El-Maleh et al. US 2011/0115432.

Regarding claim 4, Moshfeghi does not explicitly teach:
wherein the information received from the at least one receiver is obtained based on a received signal strength indication (RSSI) of the at least one receiver.
El-Maleh teaches:
wherein the information received from the at least one receiver is obtained based on a received signal strength indication (RSSI) of the at least one receiver. (Par 085 “registering received signal strength indication (RSSI) of beacons from access points and then looking up a RSSI to distance model”)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify information received taught by Moshfeghi to be based on RSSI taught by El-Maleh for the purpose of position accuracy. (Refer to Par 0085)

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARIKH K RANKINE whose telephone number is (571)272-8973.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on (571) 272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TARIKH KANEM RANKINE/            Examiner, Art Unit 2859